Citation Nr: 1232553	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-08 687	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left foot arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) from December 12, 2006 to April 25, 2011.

6.  Entitlement to an evaluation in excess of 30 percent for COPD from April 26, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and B. O-C.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970 and from November 2004 to November 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Detroit, Michigan that, among other things, denied service connection for posttraumatic stress disorder (PTSD), heart disease, hypertension, bilateral hearing loss disability, tinnitus and left foot arthritis.  Service connection for chronic obstructive pulmonary disease (COPD) was granted by rating decision in January 2009.  A 10 percent disability evaluation was established, effective from December 12, 2006.  The appellant appeals for a higher initial rating.

During the pendency of the appeal, service connection was granted for ventricular arrhythmia and PTSD by rating decisions in September 2010 and March 2011, respectively.  These are considered the full grants of those benefits sought on appeal and are no longer for appellate consideration.  A June 2011 rating determination raised the 10 percent evaluation for COPD to 30 percent, effective from April 26, 2011.  However, as the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum has been awarded, the claim remains on appeal. See AB v. Brown, 6 Vet.App. 35 (1993).

The Board notes that in the Representative's VA Form 646 dated in December 2011, the issues of entitlement to service connection for diffuse interstitial fibrosis and entitlement to an earlier effective date for a higher rating for COPD were raised.  These matters are not developed for appellate review and they are referred to the RO for appropriate consideration.

The Veteran was afforded a videoconference hearing in July 2012 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board is of the opinion that further development of the record is indicated prior to disposition of the issues on appeal.  

The Veteran asserts that he has hypertension that is of service onset or the it is secondary to service-connected disability.  During personal hearing in July 2012, it was indicated that PTSD and medication might have contributed to high blood pressure.  In this regard, the Board observes that service connection for hypertension has never been considered on a secondary basis.  As such, the Veteran requires appropriate Veterans Claims Assistance Act (VCAA) notice followed by adjudication of the claim.

The Board notes that in a December 2011 VA Form 646, the Representative states that the Veteran receives treatment at the Battle Creek and Ann Arbor, Michigan VA facilities.  Treatment at Battle Creek VA was also referenced at the July 2012 hearing.  From review of the claims folder, it appears that no VA outpatient records have been received since the appellant established VA treatment in February 2008, except for a few summaries.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from March 2008 should be requested from the Battle Creek and Ann Arbor, Michigan VA facilities and associated with the claims folder.

The Veteran testified that he receives treatment for COPD as well as for other claimed disorders, including hypertension and left foot arthritis, from private providers, including Drs. Abela and Cusa[phonetic].  However, there are no private clinical data in this regard since a January 2010 pulmonary evaluation.  The appellant should therefore be requested to provide authorization for VA to request more updated clinical records from treating providers who have seen him for the disorders he is currently claiming.

The record indicates that the Veteran receives Social Security disability benefits but the record does not contain documentation on which the decision was based.  These records were requested in March 2008.  In October 2008, a VA Decision Review Officer requested a general medical examination and asked that the examiner review the claims folder and a Social Security compact disk (CD).  In the ensuing December 2008 clinical report, the examiner stated that she did not have a written Social Security Administration report and that she was unable to download the CD.  The Board observes, however, that the current record does not contain a printout of the Social Security records or a CD.  VA has a duty to acquire a copy of the decision granting Social Security benefits and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet.App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  As such, the RO should locate the Social Security CD or request another, and print out the records for the Board's review of the evidence in its entirety.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disability.  Send the Veteran an updated VCAA letter pertaining to the issues of a higher rating for COPD advising him of the criteria for an increased evaluation.

2.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers who have treated him for COPD since 2010, and for any other disability at issue, including hypertension and left foot arthritis.  After securing the necessary release(s), request this information and associate it with the claims folder.

3.  Request VA outpatient records from VA facilities at Battle Creek and Ann Arbor, Michigan since March 2008 and associate with the claims folder.

4.  Locate the Social Security CD or request another, and print out the records and associate with the claims folder.  

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include entitlement to service connection for hypertension as secondary to service-connected disability.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



